Citation Nr: 0945551	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-17 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
seizures and blackouts.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a postoperative gastric ulcer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The Veteran had active service from March 1948 to December 
1957.        

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

In November 2009, the Board granted the Veteran's motion to 
advance this case on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

During the course of this appeal, in multiple written 
statements, the Veteran requested two types of hearings at 
the RO, one before the Board (Travel Board), another before a 
Decision Review Officer (DRO).  In a written statement 
received in October 2007, however, he indicated that he 
wished to cancel his scheduled DRO hearing as well as the 
requested Travel Board hearing.  The Board thus deems the 
Veteran's hearing requests withdrawn.


FINDINGS OF FACT

1.  The Board denied the Veteran entitlement to service 
connection for seizures and blackouts in a decision issued in 
November 2001.

2.  The Board last denied the Veteran entitlement to service 
connection for residuals of a postoperative gastric ulcer in 
a decision issued in November 2001.

3.  The Veteran sought reconsideration of the Board's 
November 2001 decision, which the Board denied on four 
occasions from April 2002 to July 2004, but did not appeal 
the decision to the United States Court of Appeals for 
Veterans Claims.

4.  In December 2002, the Board dismissed without prejudice 
the Veterans motion alleging clear and unmistakable error in 
the November 2001 decision.

5.  The evidence received since November 2001 is neither 
cumulative, nor redundant of the evidence previously of 
record but, by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for seizures and blackouts and does not 
raise a reasonable possibility of substantiating that claim.  

6.  The evidence received since November 2001 is neither 
cumulative, nor redundant of the evidence previously of 
record but, by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for residuals of a postoperative gastric 
ulcer and does not raise a reasonable possibility of 
substantiating that claim.  



CONCLUSIONS OF LAW

1.  The November 2001 decision, in which the Board denied the 
Veteran's claims of entitlement to service connection for 
seizures and blackouts and residuals of a postoperative 
gastric ulcer, is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for seizures and 
blackouts.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals of 
a postoperative gastric ulcer.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The Court has also held that, with regard to claims to 
reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letter dated October 2005, before initially 
deciding those claims.  The timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

The October 2005 letter told the Veteran the bases for the 
prior denial and of the evidence needed to reopen the claim.  
Although, the letter mistakenly referred to the RO's 1999 
denial of the claims and not the Board's 2001 decision, the 
bases for both denials were the same and the Veteran received 
a copy of the Board's 2001 decision.  Hence, he was not 
prejudiced by the error.  The letter essentially told him 
what was needed to substantiate the underlying claim by 
informing him of the need for evidence showing that the 
conditions were incurred in service.

The content of the notice letter, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
October 2005, November 2005 and November 2006, also reflects 
compliance with pertinent regulatory provisions and case law, 
noted above.  

In the letters, the RO acknowledged the Veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  As well, 
the RO identified the bases of the RO's last denial of his 
claims to reopen.  The RO also provided the Veteran all 
necessary information on disability ratings and effective 
dates.  

In addition, the RO identified the evidence it had received 
in support of the Veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the sources 
thereof, but that, ultimately, it was his responsibility to 
ensure VA's receipt of all requested evidence.  The RO 
advised the Veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain them on his behalf.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service and post-service treatment records.  
In at least one case, however, the Veteran did not provide 
the additional information needed to obtain the records; 
therefore, the RO's efforts in this regard were unsuccessful.  

The RO did not afford the Veteran a VA examination.  However, 
such action is not mandated because, as explained below, the 
Veteran did not submit new and material evidence to reopen 
his claims.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).

II.  Analysis 

The Board previously denied the Veteran's claim of 
entitlement to service connection for seizures and blackouts 
in a decision issued in November 2001.  The Board denied the 
claim on the basis that there was no competent evidence of 
record of seizures and blackouts in service or within a year 
of discharge and no current diagnosis of either condition.  
The Board based its decision on a review of the Veteran's 
service treatment records, reports of VA examinations, post-
service treatment records, and the Veteran's hearing 
testimony and written statements.  

According to the testimony and written statements the Board 
then considered, the Veteran did not receive treatment for 
seizures or blackouts during service, but, once in front of 
his squadron, experienced such a blackout secondary to a 
nosebleed caused by a ruptured blood vessel.  Allegedly, 
thereafter on a periodic basis, he experienced blackouts 
(described as a momentary paralysis and an equilibrium 
problem), dizzy spells and seizures (first diagnosed in 1960 
and treated with Dilantin in 1965 or 1966).  

According to the service and post-service treatment records 
considered by the Board in its 2001 decision, the Veteran 
complained of dizziness during and after service and received 
treatment for a nose bleed during service, but no medical 
professional attributed these conditions to, or otherwise 
noted or diagnosed, blackouts or seizures.  In fact, 
following discharge, one medical professional, a VA examiner, 
linked the Veteran's complaints to schizophrenic reaction and 
indicated that he had somatic complaints and preoccupation.  
Other medical professionals, including treating physicians, 
linked the reported dizzy spells to the Veteran's psychiatric 
disability and/or medication.  No one has related these 
findings to service.  An electroencephalogram the Board then 
considered showed no abnormalities.    

The Board previously denied the Veteran's claim of 
entitlement to service connection for residuals of a 
postoperative gastric ulcer on multiple occasions, including 
in decisions issued in June 1965 and November 2001.  The 
Board last denied the claim on the basis that the Veteran's 
gastric ulcer did not result from service or his service-
connected psychiatric disability.  The Board based its 
decision on a review of the Veteran's service treatment 
records, reports of VA examinations, post-service treatment 
records, and the Veteran's hearing testimony and written 
statements.  

In the Veteran's testimony and written statements of record 
at the time of the Boards 2001 decision, the Veteran admitted 
that he was not treated for gastrointestinal symptoms during 
service or within a year of his discharge from service and 
that no medical professional had linked residuals of his 
ulcer to his active service or service-connected disability.  

The service and post-service treatment records considered by 
the Board in its 2001 decision show that the Veteran did not 
report or receive treatment for gastrointestinal complaints 
during service, was diagnosed with an ulcer years later, in 
1964, and underwent surgery for that condition in 1965.  

The Board notified the Veteran of the November 2001 decision 
and of his appellate rights with regard to the decision and, 
thereafter, on four occasions beginning in April 2002 and 
ending in July 2004, he sought reconsideration thereof.  The 
Board then denied these motions, lastly in July 2004.  The 
Veteran also made motion claiming clear and unmistakable 
error in the November 2001 decision.  In December 2002, the 
Board dismissed the motion without prejudice to refilling.  
The November 2001 decision is thus final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009) (providing 
that Board decisions are final when issued unless 
reconsideration is ordered).

The Veteran filed a claim to reopen the previously denied 
claim in August 2005.  A claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  

For claims to reopen filed on or after August 29, 2001, as in 
this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of an appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the Board's November 2001 decision includes post-
service VA and private treatment records and written 
statements of the Veteran and his representative.  With the 
exception of the written statements, which essentially 
restate assertions made prior to November 2001, this evidence 
is new.  It was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial.  

This evidence is not material, however, because, by itself or 
when considered with the evidence previously of record, it 
does not relate to an unestablished fact necessary to 
substantiate either the claim for service connection for 
seizures and blackouts, or the claim for service connection 
for residuals of a postoperative gastric ulcer and does not 
raise a reasonable possibility of substantiating those 
claims.  

Specifically, the post-service treatment records show that 
the Veteran continues to receive treatment, including 
medication, for gastrointestinal complaints, but do not 
include an opinion linking these complaints to the Veteran's 
active service or service-connected psychiatric disability.  
These records include no complaints or diagnoses of seizures 
or blackouts.  The absence of this type of evidence formed 
the bases of the Board's previous denial of the Veteran's 
claims.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

In this case the Veteran has not reported a continuity of 
symptomatology.  At the time of the November 2001 decision 
the evidence showed that he had reported the onset of 
blackouts, seizures and gastrointestinal disability years 
after service (although he did report a single in-service 
blackout related to a nose bleed).  This history is 
consistent with the contemporaneous record, which shows no 
pertinent symptoms until years after service.  The evidence 
received since the 2001 decision also shows that the Veteran 
has not reported a continuity of symptoms or other evidence 
relating a current disability to service.

Having determined that new and material evidence has not been 
received, the Board may not reopen and must deny this claim.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for seizures and 
blackouts is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of a 
postoperative gastric ulcer is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


